DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-2, 4-7 and 9-25 have been examined in this application. Claims 1, 6-7, 10, 15 and 19-20 are amended. Claims 3 and 8 are canceled. This is a Final Office Action in response to Arguments and Amendments dated 1/24/2022. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to “Arguments and Amendments” dated 1/24/2022, with respect to the “Claim Rejections Under 35 U.S.C. 112” section on page 6, the Applicant argues that the amended claim language overcomes the 112 rejections. The amended claim language overcomes the original 112(b) rejections. However, the amended claim language has added additional 112 rejections. Please see 112 section of the office action below. 
With respect to the “Claim Rejections” under 103 section on pages 6-10, the Applicant argues that the prior art does not disclose the amended claim language. In particular, the Applicant argues that the amended claim language clarifies that the fault or failure condition in the amended claim language is when the trailer is not moving. The amended claim language, as interpreted in the 112(b) section below, overcomes the 103 rejection. However, a new rejection is made in view of newly found prior art reference Lesesky et al. (US 2006/0208873 A1). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “upon establishing the electrical connection and prior to initiating retraction of landing gear of the trailer, the control system of the tractor unit obtaining status information of the trailer from an electronic control unit of the trailer, wherein the status information includes a fault or failure condition of the trailer” in claim 1 and the limitation “in preparation for disengaging a trailer from the tractor unit, obtaining, by a control system of the tractor unit, status information of the trailer from an electronic control unit of the trailer, wherein the status information includes a fault or failure condition of the trailer” in claim 15, the specification is silent as to the fault or failure information being communicated in the specific instances of prior to initiating retraction of landing gear or in preparation for disengaging a trailer. Instead the specification simply states in paragraph [0091] that when the trailer and tractor are coupled, the trailer can identify faults and failures. Therefore, the applicant has not shown possession of the claimed invention.   
Claims 2, 4-7, 9-14 and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1 and 15 and for failing to cure the deficiencies listed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “upon establishing the electrical connection and prior to initiating retraction of landing gear of the trailer, the control system of the tractor unit obtaining status information of the trailer from an electronic control unit of the trailer” in Claim 1, the wording is unclear in light of the specification and therefore indefinite because it is unclear how the limitation “prior to initiating retraction of landing gear” modifies when the status information is obtained. Does this mean the status information is obtained while backing up and prior to initiating retraction and moving again? Does it mean that the status information is obtained while the landing gear is deployed? With respect to the limitation, “in preparation for disengaging a trailer from the tractor unit, obtaining, by a control system of the tractor unit, status information of -the trailer from an electronic control unit of the trailer, wherein the status information includes a fault or failure condition of the trailer” in Claim 15, the wording is unclear in light of the specification because it is unclear how a fault or failure condition can help aid preparation for disengaging the trailer. The limitations are interpreted so that the control system of the tractor unit obtaining status information unrelated to the movement of the trailer, including a fault or failure condition, from an electronic control unit of the trailer reads on it. 
Claims 2, 4-7, 9-14 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1 and 15 for failing to cure the deficiencies listed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 2019/0064835 A1) in view of Morgan et al. (US 6,709,001 B1) in further view of Leseky et al. (US 2006/0208873 A1).
As per Claim 1, Hoofard et al. discloses a method of coupling a tractor unit of a vehicle configured to operate in an autonomous mode to a trailer, the method comprising:
identifying, by one or more sensors of the tractor unit, a relative position and alignment of the tractor unit to the trailer ([0135-0136, 0139]; Fig. 9 - Fig. 10 Step 1022 Determine positional relationship of tractor relative to the trailer (relative position) and attitude of the tractor relative to the trailer (alignment) using positional sensors 210); 
in response to the relative position and alignment identified by the one or more sensors, adjusting wheels of the tractor unit in order to align the tractor unit with the trailer by a control system of the tractor unit controlling a driving system of the tractor unit in the autonomous mode ([0140]; Fig. 4A, Fig. 6, Fig. 9- Fig. 10 Step 1024 and 1026 and 1028 Based on relative position and attitude (alignment), move tractor into more favorable position relative to trailer. [0143]; Fig. 11, Tractor movement is executed through the tractor controller 220 adjusting angle of tires before continuing back-up routine); 
upon adjusting the wheels, backing up the tractor unit toward the trailer by the control system controlling the driving system of the tractor unit in autonomous mode ([0141, 0143]; Fig. 4a, Fig. 6, Fig. 9 - Fig. 11 Step 1028 Controller 220 commands tractor to back up); 
engaging, in response to the backing up of the tractor unit, a coupling mechanism of a fifth-wheel of the tractor unit with a kingpin of the trailer ([0060, 0141]; Fig. 9 - Fig. 10 Step 1028 Engage fifth wheel 211 with trailer kingpin 204. Engagement of tractor and trailer couples the tractor to the trailer, therefore a coupling mechanism is included); and 
establishing a pneumatic connection between the tractor unit and the trailer ([0141, 0222]; Fig. 9-10 Step 1028 Air supply lines are connected between the tractor and the trailer); and 
establishing an electrical connection between the tractor unit and the trailer ([0141, 0222]; Fig. 9-10 Step 1028 Electrical lines are connected between the tractor and the trailer).

While Hoofard et al. discloses every element of the claimed invention including establishing pneumatic and electrical connections as a result of the boom system with the fifth wheel connecting to the kingpin as detailed in paragraph [0141], Hoofard et al. does not explicitly disclose that the pneumatic and electrical connections are between the fifth-wheel and the kingpin.

However, Morgan et al. teaches: the pneumatic and electrical connections are between the fifth-wheel and the kingpin (Abstract, Fig. 3A-Fig 3B, Fig. 4, Fig 5A); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include establishing the electrical and pneumatic connections between the tractor and the trailer at the connection between the fifth-wheel and kingpin, as detailed in Morgan et al. with the motivation being to improve aerodynamic properties due to improved streamlining resulting in increased fuel efficiency as detailed in Morgan et al. (6:5-19)

Furthermore, Hoofard et al. discloses: 
upon establishing the electrical connection, a control system of the tractor unit obtaining status information of the trailer and that the trailer includes an electronic control unit ([0061, 0139-0141, 0144]; Fig. 2A, Fig. 9, Fig. 12a-c Tractor controller 220 (control system of the tractor) obtains information about the trailer 111, for example position information is read after the trailer is engaged (upon establishing an electrical connection) when performing an alignment check as described in paragraph [0144]. Trailer may include an electronic control unit, for example as further detailed in US 2016/0031482 paragraphs [0023, 0033] incorporated by reference). 

While Hoofard et al. discloses receiving status information from a trailer, Hoofard et al. does not disclose: upon establishing the electrical connection and prior to initiating retraction of landing gear of the trailer from an electronic control unit of the trailer and wherein the status information includes a fault or failure condition of the trailer. 

However, Lesesky et al. teaches:  upon establishing the electrical connection and prior to initiating retraction of landing gear of the trailer, the control system of the tractor unit obtaining status information of the trailer from an electronic control unit of the trailer, wherein the status information includes a fault or failure condition of the trailer ([0004, 0054-0055, 0084]; Fig. 1 After establishing electrical connection, the control system of the tractor can obtain status information from the trailer electronic subsystem (ECU) including fault/ failure information. For example, smoke/ fire detector warnings, pressure warning, lamp outage etc. See 112(b) interpretation above)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include the above limitations as detailed in Lesesky et al. with the motivation being to increase driver convenience by allowing for remote monitoring of trailer conditions as detailed Lesesky et al. [0007-0008].

As per Claim 2, Hoofard et al. discloses the method of claim 1, further comprising establishing a power connection via the fifth- wheel and the kingpin so that the tractor unit is configured to supply power to the trailer ([0222] Electrical connection is an electrical supply (power supply) from the tractor to the trailer).

As per Claim 4, Hoofard et al. discloses the method of claim 1, wherein adjusting the wheels includes orienting the tractor unit to have less than a predetermined angle relative to the trailer ([0140]; Fig. 10 Step 1024, Determine if attitude is within acceptable limits. Step 1026 If not, tractor is moved into a more favorable position).

As per Claim 5, Hoofard et al. discloses the method of claim 1, further comprising adjusting a height of the fifth-wheel relative to the kingpin prior to engaging the coupling mechanism ([0056, 0140]; Fig. 2A, Fig. 10 Step 1024 and Step 1026 Boom 216 adjusts height of fifth wheel relative to kingpin by lowering into receiving position prior to coupling).

As per Claim 9, Hoofard et al. discloses the method of claim 1, wherein the one or more sensors comprise a plurality of sensors, each sensor having a different field of view ([0061, 0137]; Fig. 2A, Fig. 9, Sensors comprise sensor 210a and 210b (plurality of sensors) each with different field of view due to being spaced apart)

As per Claim 10, Hoofard et al. discloses the method of claim 9, wherein the different fields of view provide overlapping fields of view to the control system of the tractor unit ([0137]; Fields of view are overlapping as shown by lines 950a/ 952b and 952a/ 952b).

As per Claim 11, Hoofard et al. discloses the method of claim 1, wherein the one or more sensors include at least one camera or light detection and ranging (Lidar) sensor, and the identifying includes the at least one camera or Lidar sensor identifying one or more visible markings on the trailer ([0061-0062, 0065]; Fig. 2C Trailer sensor targets 209 (markings) may be read by camera or LIDAR).


As per Claim 23, Hoofard et al. discloses the method of claim 1 wherein the status information further includes trailer identification information ([0061, 0073, 0141]; Fig. 2A Tractor controller 220 (control system of the tractor) obtains information about the trailer 111 including identification information and trailer position identification information)

Claims 6-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 2019/0064835 A1) in view of Morgan et al. (US 6,709,001 B1) in further view of Leseky et al. (US 2006/0208873 A1) in further view of Algueera (DE 10159503).

As per Claim 6, Hoofard et al. discloses the method of claim 1, 

Hoofard et al. does not disclose: 
further comprising retracting the landing gear of the trailer upon engaging the coupling mechanism.

However, Algueera teaches:
further comprising retracting the landing gear of the trailer upon engaging the coupling mechanism ([0010, 0033-0034]; Fig. 1 Retract landing gear 3 after confirming the coupling is closed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include retracting landing gear of the trailer upon engaging the coupling mechanism as detailed in Algueera with the motivation being to more fully automate the process in order to improve driver convenience as detailed in Algueera [0006] and improve driver safety by reducing potential for human errors. 
 
As per Claim 7, Hoofard et al. discloses the method of claim 6, 

Hoofard et al. does not disclose: 
wherein the retracting is accomplished by the control system of the tractor unit providing a retraction signal to the electronic control unit of the trailer

However, Algueera teaches: 
wherein the retracting is accomplished by the control system of the tractor unit providing a retraction signal to the electronic control unit of the trailer ([0010, 0033-0034]; Fig. 1 Retracting landing gear 3 is accomplished by sending a signal from the control device 4 (control system of the tractor unit) to a communication device 6 (electronic control unit of the trailer) which starts up motor 12)
	The motivation to combine Hoofard et al. and Algueera is provided in rejection to claim 6. 

As per Claim 15, Hoofard et al. discloses a method of operating a tractor unit of a vehicle configured to operate in an autonomous mode, the method comprising:
obtaining, by a control system of the tractor unit, status information of a trailer and that the trailer includes an electronic control unit ([0061, 0139-0141, 0144]; Fig. 2A, Fig. 9, Fig. 12a-c Tractor controller 220 (control system of the tractor) obtains information about the trailer 111, for example position information is read after the trailer is engaged (upon establishing an electrical connection) when performing an alignment check as described in paragraph [0144]. Trailer may include an electronic control unit, for example as further detailed in US 2016/0031482 paragraphs [0023, 0033] incorporated by reference). 

While Hoofard et al. discloses receiving status information from a trailer, Hoofard et al. does not disclose: in preparation for disengaging a trailer from the tractor unit, obtaining, by a control system of the tractor unit, status information of the trailer from an electronic control unit of the trailer, wherein the status information includes a fault or failure condition of the trailer.

However, Lesesky et al. teaches: in preparation for disengaging a trailer from the tractor unit, obtaining, by a control system of the tractor unit, status information of the trailer from an electronic control unit of the trailer, wherein the status information includes a fault or failure condition of the trailer ([0004, 0054-0055, 0084]; Fig. 1 After establishing electrical connection, the control system of the tractor can obtain status information from the trailer electronic subsystem (ECU) including fault/ failure information. For example, smoke/ fire detector warnings, pressure warning, lamp outage etc. See 112(b) interpretation above)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include the above limitations as detailed in Lesesky et al. with the motivation being to increase driver convenience by allowing for remote monitoring of trailer conditions as detailed Lesesky et al. [0007-0008].  

Furthermore, Hoofard et al. discloses: 
deploying, according to a control signal from the control system, a trailer restraint system (Detailed in application 15/305,296 (publication US 2017/0043967 A1) paragraphs [0005, 0054], which Hoofard et al. incorporated by reference). 

While Hoofard et al. discloses deploying a restraint system upon alignment at dock station, Hoofard et al. does not disclose: deploying landing gear of the trailer to contact a ground surface

However, Algueera teaches: 
deploying, according to a control signal from the control system, a landing gear of the trailer to contact a ground surface ([0033]; Fig. 1 Landing gear 3 is extended based on signal from control device 4, after performing vehicle check); 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include deploying landing gear of the trailer to contact a ground surface as detailed in Algueera with the motivation being to improve driver convenience as detailed in Algueera [0006] and improve driver safety by reducing potential for human errors. 

Furthermore, Hoofard et al. discloses:
disengaging a pneumatic connection between a fifth-wheel of the tractor unit and a kingpin of the trailer while the tractor unit is operating in the autonomous mode ([0175, 0222] Air supply lines between tractor and trailer are disconnected while tractor is in in autonomous mode); 
disengaging an electrical connection between the fifth-wheel of the tractor unit and  the kingpin of the trailer while the tractor unit is operating in the autonomous mode ([0175, 0222] Electrical lines between tractor and trailer are disconnected while tractor is in in autonomous mode); and

While Hoofard et al. discloses every element of the claimed invention including disengaging pneumatic and electrical connections as a result of the boom system with the fifth wheel disconnecting to the kingpin as detailed in paragraph [0141], Hoofard et al. does not explicitly disclose that the pneumatic and electrical connections are between the fifth-wheel and the kingpin.

However, Morgan et al. teaches that the pneumatic and electrical connections are between the fifth-wheel and the kingpin (Abstract, Fig. 3A-Fig 3B, Fig. 4, Fig 5A) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include the electrical and pneumatic connections between the tractor and the trailer at the connection between the fifth-wheel and kingpin, as detailed in Morgan et al. with the motivation being to improve aerodynamic properties due to improved streamlining resulting in increased fuel efficiency as detailed in Morgan et al. (6:5-19)

Furthermore, Hoofard et al. discloses:
disengaging a coupling mechanism of the fifth-wheel of the tractor unit from the kingpin of the trailer while the tractor unit is operating in the autonomous mode ([0060, 0175, 0222]; Disengagement of tractor from trailer while tractor is in in autonomous mode. Disengagement uncouples the tractor from the trailer, therefore a coupling mechanism is included).

As per Claim 16, Hoofard et al. discloses the method of claim 15, further comprising, upon disengagement of the coupling mechanism from the kingpin, driving the tractor unit away from the trailer in the autonomous driving mode ([0132-0133, 0175]; Fig. 7C, Tractor is available to drive to the next location in the move query).

As per Claim 17, Hoofard et al. discloses the method of claim 15, further comprising disengaging a power connection between the fifth-wheel of the tractor unit and the kingpin of the trailer ([0222] Electrical connection is an electrical supply (power supply) from the tractor to the trailer).

As per Claim 18, Hoofard et al. discloses the method of claim 15, further comprising adjusting a height of the fifth-wheel relative to the kingpin after disengaging the coupling mechanism ([0175]; Boom 216 adjusts height of fifth wheel relative to kingpin by lowering into stored position).

As per Claim 19, Hoofard et al. discloses the method of claim 15. 

Hoofard et al. does not disclose: 
wherein deploying the landing gear to contact the ground surface is accomplished by the control system of the tractor unit providing a deploying signal to the electronic control unit of the trailer.

However, Algueera teaches:
wherein deploying the landing gear to contact the ground surface is accomplished by the control system of the tractor unit providing a deploying signal to the electronic control unit of the trailer ([0008, 0033]; Fig. 1, Extending the landing gear 3 is accomplished by sending a signal from the control device 4 (control system of the tractor unit) to a communication device 6 (electronic control unit of the trailer) which starts up motor 12)
	The motivation to combine Hoofard et al. and Algueera is provided in the rejection of claim 15. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 2019/0064835 A1) in view of Morgan et al. (US 6,709,001 B1) in further view of Leseky et al. (US 2006/0208873 A1) in further view of Webster et al. (US 2019/0241032 A1).

As per Claim 12, Hoofard et al. discloses the method of claim 1, wherein the identifying includes the one or more sensors detecting one or more targets on the trailer ([0061-0062, 0065]; Fig. 2C Trailer sensor targets 209 (markings) may be read by sensors).

Hoofard et al. does not disclose: 
the one or more sensors detecting one or more transmissive beacons on the trailer. 

However, Webster et al. teaches: 
the one or more sensors detecting one or more transmissive beacons on the trailer ([0010] Sensors detect trailer location using transmissive beacons on the trailer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include the one or more sensors detecting one or more transmissive beacons on the trailer as detailed in Webster et al. with the motivation being to effectively couple and prevent damage to vehicle components. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 2019/0064835 A1) in view of Morgan et al. (US 6,709,001 B1) in further view of Leseky et al. (US 2006/0208873 A1) in further view of Tate (US 4,679,158 A).

As per Claim 13, Hoofard et al. discloses the method of claim 1, wherein the one or more sensors include at least one sonar sensor and the identifying includes detecting the trailer ([0065]; Sonar sensors are used to detect trailer position) 

Hoofard et al. does not explicitly disclose: 
an audible transmitter on the trailer.

However, Tate teaches the old and well-known technique of using a sonar sensor (which may be ultrasonic range) in communication with a transmitter on the trailer to determine relative orientation between a tractor and trailer (8:41-54, Fig. 9 - Fig. 10 Ultrasonic transmitter can be mounted on the trailer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include locating the audible transmitter on the trailer as detailed in Tate with the motivation being to improve the precision of determining relative positioning between the tractor and the trailer.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 2019/0064835 A1) in view of Morgan et al. (US 6,709,001 B1) in further view of in further view of Leseky et al. (US 2006/0208873 A1) in further view of Carter (US 2019/0235519 A1).

As per Claim 14, Hoofard et al. discloses the method of claim 1, further comprising, upon engaging the coupling mechanism, a control system of the tractor unit obtaining rotational information from a magnetic sensor in order to determine a relative alignment of the trailer to the tractor unit ([0056, 0180-0181]; Fig. 2A, Fig. 4A Tractor controller 220 (control system) reads sensor information from angular position sensor 217 which is a Hall effect sensor is used to determine relative angular alignment of the trailer to the tractor unit).

Hoofard et al. does not disclose: 
obtaining rotational information from a magnetic encoder ring of the kingpin

However, Carter et al. teaches: 
obtaining rotational information from a magnetic encoder ring of the kingpin ([0066] Encoders coupled to the inner surface of the fifth wheel detect rotation of the kingpin directly)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include obtaining rotational information from a magnetic encoder ring of the kingpin as detailed in Carter et al. with the motivation being to safely construct trajectories when the vehicle is driving in an autonomous mode as detailed in Carter et al. [0049]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 2019/0064835 A1) in view of Morgan et al. (US 6,709,001 B1) in further view of Leseky et al. (US 2006/0208873 A1) in further view of Algueera (DE 10159503) in further view of Carter (US 2019/0235519 A1).

As per Claim 20, Hoofard et al. discloses the method of claim 15, wherein prior to disengaging the coupling mechanism, the method further includes the control system of the tractor unit obtaining rotational information from a magnetic sensor in order to determine a relative alignment of the trailer to the tractor unit ([0056, 0073, 0135, 0175, 0180-0181]; Fig. 2A, Fig. 4A Tractor controller 220 (control system) reads sensor information from angular position sensor 217 which is a Hall effect sensor as a check to determine relative angular alignment of the trailer to the tractor unit prior to disconnecting tractor and trailer).

Hoofard et al. does not disclose: 
obtaining rotational information from a magnetic encoder ring of the kingpin

However, Carter et al. teaches: 
obtaining rotational information from a magnetic encoder ring of the kingpin ([0066] Encoders coupled to the inner surface of the fifth wheel detect rotation of the kingpin directly)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include obtaining rotational information from a magnetic encoder ring of the kingpin as detailed in Carter et al. with the motivation being to safely construct trajectories when the vehicle is driving in an autonomous mode as detailed in Carter et al. [0049]. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 2019/0064835 A1) in view of Morgan et al. (US 6,709,001 B1) in further view of Leseky et al. (US 2006/0208873 A1) in further view of Ochsendorf et al. (US 2016/0047646 A1).

As per Claim 21, Hoofard et al. discloses the method of claim 1, 

Hoofard et al. does not disclose: 
wherein the status information further includes a cargo type. 

However, Ochsendorf et al. teaches: wherein the status information further includes a cargo type ([0030-0032, 0038-0039, 0044-0045]; Fig. 6 Processor 220 onboard tractor 101 receives information on identity of the cargo items). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include the above limitations as detailed in Ochsendorf et al. with the motivation being to improve space and time efficiency of cargo vehicles as detailed in Ochsendorf et al. [0030, 0059-0060]. 

As per Claim 22, Hoofard et al. discloses the method of claim 1, 

Hoofard et al. does not disclose: wherein the status information further at least one of cargo footprint- or a cargo stacking arrangement along the trailer.

However, Ochsendorf et al. teaches: wherein the status information further includes at least one of cargo footprint or a cargo stacking arrangement along the trailer ([0030-0032, 0038-0039, 0044-0045]; Fig. 6 Processor 220 onboard tractor 101 receives information on the current stacking arrangement of the cargo and the stacking limits of the individual cargo items).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include the above limitations as detailed in Ochsendorf et al. with the motivation being to improve space and time efficiency of cargo vehicles as detailed in Ochsendorf et al. [0030, 0059-0060]. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 2019/0064835 A1) in view of Morgan et al. (US 6,709,001 B1) in further view of Leseky et al. (US 2006/0208873 A1) in further view of Suda (US 2013/0148748 A1). 

As per Claim 24, Hoofard et al. discloses the method of claim 1 

Hoofard et al. does not disclose: 
wherein trailer identification information includes whether the trailer is a first trailer, a second trailer, or a third trailer in a tandem arrangement.

However, Suda teaches: 
wherein trailer identification information includes whether the trailer is a first trailer, a second trailer, or a third trailer in a tandem arrangement ([0046-0047, 0065]; Fig. 1 Trailer PLC tag 30 including processor transmits data over the power line, including which number it is in a lineup of trailers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include the above limitations as detailed in Suda with the motivation being to coordinate delivery schedules, changing routes etc. as detailed in Suda [0004]. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard et al. (US 2019/0064835 A1) in view of Morgan et al. (US 6,709,001 B1) in further view of Leseky et al. (US 2006/0208873 A1) in further view of Algueera (DE 10159503) in further view of Ochsendorf et al. (US 2016/0047646 A1).

As per Claim 25, Hoofard et al. discloses the method of claim 15, 

Hoofard et al. does not disclose: wherein the status information further includes at least one of cargo footprint or a cargo stacking arrangement along the trailer.

However, Ochsendorf et al. teaches: wherein the status information further includes at least one of cargo footprint or a cargo stacking arrangement along the trailer ([0030-0032, 0038-0039, 0044-0045]; Fig. 6 Processor 220 onboard tractor 101 receives information on the current stacking arrangement of the cargo and the stacking limits of the individual cargo items).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoofard et al. to include the above limitations as detailed in Ochsendorf et al. with the motivation being to improve space and time efficiency of cargo vehicles as detailed in Ochsendorf et al. [0030, 0059-0060]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619